
	

114 HR 4890 : To impose a ban on the payment of bonuses to employees of the Internal Revenue Service until the Secretary of the Treasury develops and implements a comprehensive customer service strategy.
U.S. House of Representatives
2016-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4890
		IN THE SENATE OF THE UNITED STATES
		April 25, 2016Received; read twice and referred to the Committee on FinanceAN ACT
		To impose a ban on the payment of bonuses to employees of the Internal Revenue Service until the
			 Secretary of the Treasury develops and implements a comprehensive customer
			 service strategy.
	
	
		1.Ban on IRS bonuses until IRS develops comprehensive customer service strategy
 (a)In generalThe Secretary of the Treasury, and the Secretary’s delegate, may not pay a bonus, award, or similar cash payment to any employee of the Internal Revenue Service until the Secretary, or the Secretary’s delegate, develops and submits to Congress a comprehensive customer service strategy that has been reviewed and approved by the Treasury Inspector General for Tax Administration. Such strategy shall include—
 (1)appropriate telephone and correspondence levels of service, which shall be based on service provided by the best in business and customer expectations;
 (2)a thorough assessment of which services the Internal Revenue Service can shift to self-service options; and
 (3)proposals to improve customer service in the short term (the current and following fiscal year), medium term (approximately 3 to 5 fiscal years), and long term (approximately 10 fiscal years).
 (b)Progress reportsThe Secretary of the Treasury, or the Secretary’s delegate, shall submit reports to the Congress on the status of its customer service strategy and actions taken to improve customer service. Such reports shall be submitted on a semiannual basis until the comprehensive customer service strategy under subsection (a) is fully implemented.
 (c)Consultation with Taxpayer AdvocateIn developing the comprehensive customer service strategy pursuant to this section, the Secretary, or the Secretary’s delegate, shall consult with the National Taxpayer Advocate.
 2.No additional funds authorizedNo additional funds are authorized to be appropriated or otherwise made available to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized to be appropriated.
		
	Passed the House of Representatives April 21, 2016.Karen L. Haas,Clerk
